

116 HR 4239 IH: Affordable Housing Incentives Act of 2019
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4239IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2019Mr. Schiff introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for nonrecognition of gain on real property
			 sold for use as affordable housing.
	
 1.Short titleThis Act may be cited as the Affordable Housing Incentives Act of 2019. 2.Nonrecognition of gain on property sold to public housing agencies for use as affordable housing (a)In generalSection 1033 of the Internal Revenue Code of 1986 is amended by redesignating subsection (k) as subsection (l) and by inserting after subsection (j) the following new subsection:
				
					(k)Sales to public housing agencies for use as affordable housing
 (1)In generalFor purposes of this subtitle, if real property is sold or otherwise transferred to a public housing agency (as such term is defined in section 3(b)(6) of the United States Housing Act of 1937) for use or development by such agency as affordable housing to carry out the mandate (relating to affordable housing) of such agency, such sale or transfer shall be treated as an involuntary conversion to which this section applies.
 (2)Special rule with respect to period within which property must be replacedIn the case of a sale or transfer described in paragraph (1), subsection (a)(2)(B)(i) shall be applied by substituting 3 years for 2 years.
 (3)Special rule for real property held for productive use in trade or businessFor purposes of subsection (a), if the real property described in paragraph (1) is held for productive use in a trade or business or for investment, property of a like kind to be held either for productive use in a trade or business or for investment shall be treated as property similar or related in service or use to the property so described..
 (b)Effective dateThe amendment made by this section shall apply to sales and transfers made after the date of the enactment of this Act.
			